

Exhibit 10.38
ex1038ceorsuagreement_image1.gif [ex1038ceorsuagreement_image1.gif]




CVS HEALTH CORPORATION
BUSINESS PLANNING COMMITTEE
RESTRICTED STOCK UNIT AGREEMENT – ANNUAL GRANT
GRANT DATE: APRIL __, ____


1.
Pursuant and subject to the provisions of the 2010 Incentive Compensation Plan,
as amended (the “ICP”) of CVS Health Corporation (the “Company”), on the date
set forth above (the “Grant Date”), the Company has awarded and hereby evidences
the Restricted Stock Unit (“RSU”) Award to the person named below (the
“Participant”), subject to the terms and conditions set forth and incorporated
in this Restricted Stock Unit agreement (the “Agreement”). The ICP is hereby
made a part hereof and Participant agrees to be bound by all the provisions of
the ICP. Capitalized terms not otherwise defined herein shall have the meaning
assigned to such term(s) in the ICP. Except as expressly provided below in
Sections 4 and 7, upon termination of employment the treatment of RSUs granted
pursuant to this Agreement shall be governed under and subject to the terms of
the Amended and Restated Employment Agreement between the Company and the
Participant dated December 22, 2008, as amended December 21, 2012 (the
“Employment Agreement”). On the Grant Date specified above, the Fair Market
Value (the “FMV”), which is the Closing Price of the Company’s common stock on
the Grant Date, of each RSU equals $XXX.XX.



Participant:
Larry J. Merlo
Employee ID:
XXXXXX
RSUs (#):
XXXXX



2.
Each RSU represents a right to a future payment of one share (“Share”) of Common
Stock ($0.01 par value) of the Company, subject to required tax withholding.



3.
(a)    To the extent dividends are paid on Shares while the RSUs remain
outstanding and prior to the Settlement Date (as defined below), subject to
Section 5(b), Participant shall be entitled to receive a cash payment in an
amount equivalent to the cash dividends with respect to the number of Shares
covered by the RSUs; provided, however, that no dividends shall be payable with
respect to any RSUs forfeited on or prior to the dividend record date.



(b)    Participant hereby agrees that the Company may withhold from the dividend
equivalent amounts referred to in Paragraph 3(a) above amounts sufficient to
satisfy the applicable tax withholding in respect of such dividend equivalent
payments.


4.
Subject to the terms and conditions of the ICP and this Agreement and subject to
Participant’s continued employment, Participant shall be entitled to receive
(and the Company shall deliver to Participant) the Shares on the Vesting Date(s)
set forth herein, or as soon as administratively practicable, but within 30 days
thereafter, (or in the Employment Agreement, as the case may be), unless
delivery of the Shares has been deferred in accordance with Section 5 below (the
date of such delivery of the Shares being hereafter referred to as the
“Settlement Date”). Each “Vesting Date” , except as otherwise provided in
Section 7, shall be in accordance with the schedule set forth below:



(a)
50% of the RSUs shall vest on the third anniversary of the Grant Date (“Tranche
A”);

(b)
50% of the RSUs shall vest on the fifth anniversary of the Grant Date (“Tranche
B”);



Provided, however, that a fraction of the Shares in Tranche A and Tranche B
shall vest earlier on the effective date of the Participant’s Approved Early
Retirement or Normal Retirement (as such terms are defined in the Employment
Agreement) so long as:


1



--------------------------------------------------------------------------------






(i)
Participant provides at least 12 months’ advance notice to the Committee of his
intent to take Approved Early Retirement or Normal Retirement,

(ii)
Participant fully cooperates with the Company in transitioning his duties during
the period between the disclosure to the Committee of his intent to take
Approved Early Retirement or Normal Retirement and his retirement date,

(iii)
Participant continues to be employed by the Company through the Approved Early
Retirement or Normal Retirement date, and

(iv)
the Committee approves such vesting terms (such approval not to be unreasonably
withheld), and, in the case of an Approved Early Retirement, approves such
retirement.



If the foregoing conditions are satisfied, the number of RSUs that vest on the
Approved Early Retirement or Normal Retirement date shall be calculated as
follows: (A) the number of Shares from Tranche A that vest shall be the total
number of Shares in Tranche A multiplied by a fraction in which the numerator is
the whole number of months worked from the Grant Date through the Approved Early
Retirement or Normal Retirement date and the denominator is thirty-six (36); (B)
the number of Shares from Tranche B that vest shall be the total number of
Shares in Tranche B multiplied by a fraction in which the numerator is the whole
number of months worked from the Grant Date through the Approved Early
Retirement or Normal Retirement date and the denominator is sixty (60). For
purposes of this calculation, the number of months in the numerator in
sub-section (A) above shall include any partial month in which Participant has
worked. The Vesting Date shall be the effective date of the Participant’s
termination of employment as a result of Approved Early Retirement or Normal
Retirement. Any Shares represented by RSUs that vest under this Section 4 shall
settle in accordance with the original schedule set forth above.


5.
(a)    In accordance with rules promulgated by the Management Planning and
Development Committee of the Board of Directors (the “Committee”), Participant,
to the extent eligible under the CVS Health Deferred Stock Compensation Plan,
may elect to defer delivery of Shares in settlement of RSUs covered by this
Agreement. Any such deferred delivery date elected by Participant shall become
the Settlement Date for purposes of this RSU Agreement.



(b)    Notwithstanding Section 3(a), to the extent dividends are paid on such
deferred Shares following the Vesting Date and prior to the Settlement Date,
Participant shall be entitled to receive a number of additional deferred Shares
equal to: (x) the amount of dividend per Share as declared by the Company’s
Board of Directors on the Company’s common stock multiplied by (y) the number of
deferred Shares held by Participant on the record date of such dividend, divided
by (z) the FMV of a Share on such dividend payment date.


6.
On the Settlement Date the number of Shares to be delivered by the Company to
Participant shall be reduced by the smallest number of Shares having a FMV at
least equal to the dollar amount of Federal, state and local tax withholding
required to be withheld by the Company with respect to such RSUs on such date.



7.
(a)     Except as provided in Paragraphs 7(b) – (e) below, if, for any reason
other than Approved Early Retirement or Normal Retirement, Participant’s
employment with the Company and any subsidiary of the Company terminates, all
RSUs not then vested in accordance with Section 4 above shall be treated in
accordance with the Employment Agreement. In the event of a conflict between the
Employment Agreement and the provisions in Sections 7(b) – (e) of this
Agreement, this Agreement shall control.



(b)    In the event Participant’s employment with the Company and any subsidiary
of the Company, terminates for Cause (as defined in the Employment Agreement) or
as a result of voluntary termination (as described in Section 10(d) of the
Employment Agreement), all RSUs not then vested shall be immediately forfeited.


(c)
(i)    In the event Participant’s employment with the Company and any subsidiary
of the Company terminates prior to the third anniversary of the Grant Date, by
reason of total and permanent disability (as defined in the Company’s Long-Term
Disability Plan, or, if not defined in such Plan, as defined by the Social
Security Administration),  the RSUs shall vest on a pro rata basis as follows: 
the total number of RSUs vested as of the termination date, which is the last
date that the Participant is employed by the Company and any subsidiary of the
Company, shall be equal to the number of RSUs granted on the Grant Date
multiplied by the following fraction:  (A) the numerator shall be the whole
number of months elapsed Participant’s termination date and (B) the denominator
shall be thirty-six (36).  For purposes of



2



--------------------------------------------------------------------------------




this calculation, the number of months in the numerator in sub-section (A) above
shall include any partial month in which Participant has worked.  For example,
if the time elapsed between the Grant Date and the termination date is eight
months and five days, the numerator in sub-section (A) above shall be nine.  The
Vesting Date shall be the effective date of the Participant’s termination of
employment. Any Shares represented by RSUs that vest under this section shall
settle on the Settlement Date that would have applied under the original
schedule set forth in Section 4 of this RSU Agreement.
(ii)    In the event the Participant’s employment with the Company and any
subsidiary of the Company terminates on or after the third anniversary, but
prior to the fifth anniversary, of the Grant Date, by reason of total and
permanent disability (as defined in the Company’s Long-Term Disability Plan, or,
if not defined in such Plan, as defined by the Social Security Administration),
the remaining unvested RSUs shall vest on a pro rata basis according to the
following formula:  50% of the RSUs granted on the Grant Date multiplied by the
following fraction:  (C) the numerator shall be the whole number of months
elapsed as of the termination date since the Grant Date as of Participant’s
termination date and (D) the denominator shall be sixty (60).  For purposes of
this calculation, the number of months in the numerator in sub-section (C) above
shall include any partial month in which Participant has worked.  For example,
if the time elapsed between the Grant Date and the termination date is
fifty-four months and five days, the numerator in sub-section (C) above shall be
fifty-five.  The Vesting Date shall be the effective date of the Participant’s
termination of employment. Any Shares represented by RSUs that vest under this
section shall settle on the Settlement Date that would have applied under the
original schedule set forth in Section 4 of this RSU Agreement.


(d)    Notwithstanding the above, (i) the provisions of Section 10 of the ICP
shall apply in the event of a Change in Control (as defined in such Section 10)
and (ii) the provisions of Section 7(e)(iv) of the ICP shall apply.


(e)    For purposes of this Section 7, transfer of Participant’s employment from
the Company to a subsidiary of the Company, transfer among or between
subsidiaries of the Company, or transfer from a subsidiary of the Company to the
Company shall not be treated as termination of employment.


8.
An RSU does not represent an equity interest in the Company and carries no
voting rights. Participant shall have no rights of a shareholder with respect to
the RSUs until the Shares have been delivered to Participant.



9.
Neither the execution and delivery hereof nor the granting of the award
evidenced hereby shall constitute or be evidence of any agreement or
understanding, express or implied, on the part of the Company or its
subsidiaries to employ Participant for any specific period.



10. Any notice required to be given hereunder to the Company shall be in writing
addressed to: CVS Health Corporation, Senior Vice President, Chief Human
Resources Officer, One CVS Drive, Woonsocket, RI 02895. Any notice required to
be given hereunder to Participant shall be addressed to such Participant at the
address shown on the records of the Company, subject to the right of either
party hereafter to designate, in writing, to the other, some other address.


11. All decisions and interpretations made by the Board of Directors or the
Committee with regard to any question arising hereunder or under the ICP shall
be binding and conclusive on all persons. In the event of any inconsistency
between the terms hereof and the provisions of the ICP, the ICP shall govern.


12. By accepting this Award, Participant acknowledges that a copy of the ICP has
been made available by the Company for Participant’s reference and agrees to be
bound by the terms and conditions set forth in this Agreement and the ICP as in
effect from time to time.


13. By accepting this Award, Participant further acknowledges that the Federal
securities laws and/or Company’s policies regarding trading in its securities
may limit or restrict Participant’s right to trade Shares, including without
limitation, sales of Shares acquired in connection with RSUs. Participant agrees
to comply with such Federal securities law requirements and Company policies as
such laws and policies may be amended from time to time.


14. The Company intends that this Agreement not violate any applicable provision
of, or result in any additional tax or penalty under, Section 409A of the
Internal Revenue Code of 1986 (the “Code”), as amended, and that to the extent
any provisions of this Agreement do not comply with Code Section 409A the
Company will make such


3



--------------------------------------------------------------------------------




changes in order to comply with Code Section 409A to the extent it considers
reasonable. In all events, the provisions of CVS Health Corporation’s 409A
Universal Definitions Document are hereby incorporated by reference and to the
extent required to avoid a violation of the applicable rules under all Section
409A by reason of Section 409A(a)(2)(B)(i) of the Code, payment of any amounts
subject to Section 409A of the Code shall be delayed until the first business
day of the seventh month immediately following the employment termination date.
For purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment, references to
a “termination of employment” (and corollary terms) shall be construed to refer
to a “separation from service” (within the meaning of Treas. Reg. Section
1.409A-1(h)). Notwithstanding the foregoing, the Company makes no
representations as to the tax treatment or consequences of any payment made
hereunder, and Participant, by accepting this Award, acknowledges that
Participant shall be solely responsible for same.


15. The Award subject to this RSU Agreement under the ICP shall be subject to
the terms of the Company’s Recoupment Policy as it exists from time to time,
which may require the Participant to immediately repay to the Company the value
of any pre-tax economic benefit that he may derive from the Award. By accepting
this Award Participant acknowledges that the Company’s Recoupment Policy has
been made available for the Participant’s reference.


16. This Agreement shall be governed by the laws of Delaware, without giving
effect to its choice of law provisions.


17. This Agreement shall be fully effective only upon the Participant’s formal
acceptance of the terms and conditions set forth above as required by the
Company.




By:     __________________________________________________
Lisa G. Bisaccia
Executive Vice President, Chief Human Resources Officer
CVS Health Corporation






Accepted By: _____________________________
Larry J. Merlo
    
_____________________________
Date




4

